Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  December 18, 2012                                                                  Robert P. Young, Jr.,
                                                                                               Chief Justice

  145142                                                                             Michael F. Cavanagh
                                                                                           Marilyn Kelly
                                                                                     Stephen J. Markman
                                                                                     Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                       Mary Beth Kelly
            Plaintiff-Appellee,                                                          Brian K. Zahra,
                                                                                                    Justices
  v                                                       SC: 145142
                                                          COA: 302335
                                                          Oakland CC: 2008-221029-FH
  BRIAN JAMES VEILLEUX,
           Defendant-Appellant.

  _________________________________________/

         On November 14, 2012, the Court heard oral argument on the application for leave
  to appeal the March 29, 2012 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.302(H)(1). In lieu of granting leave to
  appeal, we REVERSE the judgment of the Court of Appeals and we REMAND this case
  to the Oakland Circuit Court for it to correct the judgment of sentence by striking those
  provisions making the sentences for contempt consecutive to each other and consecutive
  to defendant’s sentence for the underlying felony. “A consecutive sentence may be
  imposed only if specifically authorized by statute.” People v Lee, 233 Mich App 403,
  405 (1999). Contrary to the lower courts’ holdings, MCL 768.7a(1) does not specifically
  authorize the consecutive sentences imposed here. MCL 768.7a(1) only applies to “[a]
  person who is incarcerated in a penal or reformatory institution in this state, or who
  escapes from such an institution.” When defendant committed the contempts of court at
  issue here, he was not at the time incarcerated in a penal or reformatory institution and he
  was not an escapee. Finally, we are not persuaded that defendant waived the issue of
  whether his contempt sentences were properly imposed consecutively to each other by
  not raising it when he was originally sentenced. After defendant was originally
  sentenced, the order appointing appellate counsel only referenced defendant’s drug
  sentence; it did not mention the contempt sentences and appellate counsel withdrew from
  the case without addressing the contempt sentences. The ex parte motion to rescind the
  order appointing him does not suggest that he discussed anything involving the contempt
  sentences with defendant. However, after defendant was sentenced for his probation
  violation and the contempt sentences were reimposed, the order appointing new appellate
  counsel did mention the contempt sentences, and defendant’s attorney did challenge such
  sentences. Given these circumstances, we hold that the challenges to the contempt
                                                                                                               2

sentences have been properly preserved. Because we hold that the trial court erred in
imposing consecutive sentences under MCL 768.7a(1), 1 and because defendant has
already served his concurrent sentences, it is unnecessary for us to address whether under
the circumstances of this case the trial court acted properly in holding defendant in
contempt multiple times.




1
  Because the lower courts relied on MCL 768.7a(1) in imposing the consecutive
sentences, we need not address whether another authority, statutory or otherwise, exists
for the imposition of consecutive sentences in this case.



                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 18, 2012                   _________________________________________
       t1217                                                                 Clerk